DETAILED ACTION
This Final Office Action is in response to amendment filed on 02/17/2021.
Amended claims 3-7, 9-11 and 13-15 filed on 02/17/2021 are being considered on the merits. Claims 1-15 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 02/17/2021 has been entered. Claims 3-7, 9-11 and 13-15 have been amended.  Claims 1-15 remain pending in the application. 
Applicant’s amendments to the Abstract have overcome the Specification objections previously set forth in the Non-Final Office Action mailed on 12/08/2020.
Applicant’s amendments to claims 3-7, 9-11 and 13-15 have overcome the claim objections previously set forth in the Non-Final Office Action mailed on 12/08/2020.

Response to Arguments 
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Applicant stated in pages 6-7 of Applicant’s Remarks that, 
“…Applicant agrees with the Examiner’s analysis of what is disclosed by Deleeuw, however, Applicant would like to stress the following point: even though Deleeuw teaches encrypting datum using one node’s private key ([0033] ‘For example, email content may be encrypted within a QR code (encrypted with one node’s private key’), it does not describe that the encryption key used is the encryption key in the first cryptographic datum, moreover, the key used to encrypt the data appears to be already stored on each device prior to the process as it is a private key therefore, not meant to be shared.
…However, it would not have been obvious to one of ordinary skill in the art to apply the teachings of Gifford to the process disclosed by Deleeuw. Indeed, the second cryptographic datum in Deleeuw is encrypted by means of a first device private key, whereas Gifford teaches the second cryptographic datum being encrypted using a public key previously sent through the first analog signal representative of the first cryptographic datum, the first cryptographic datum comprising said key. Therefore, one of ordinary skill in the art would have had to go against the teachings of Deleeuw (of using a private key to encrypt the second cryptographic datum) to apply the teachings of Gifford.”
	
Examiner respectfully disagrees with Applicant’s argument that “it would not have been obvious to one of ordinary skill in the art to apply the teachings of Gifford to the process disclosed by Deleeuw.” Deleeuw teaches, as recited in claim 1, generation and sending of a first analog signal representative of a first cryptographic datum. Although in the case of Deleeuw, the first cryptographic datum is not an encryption key but a decryption key (Para [0032], share public key; Para [0033], decrypt QR code using public key), Gifford teaches wherein the first cryptographic datum is an encryption key used to encrypt a second cryptographic datum (Col. 28: 28-33, display public key using QR code to be scanned; Col. 28: 34-38, send encrypted session key using scanned public key). Because Deleeuw already teaches sharing a public key, using the key to encrypt rather than decrypt information is something that one of ordinary skill in the art would have found obvious to try, such as by applying the teachings of Gifford, as it is merely a different way of performing asymmetric encryption to establish a secure session. 
In addition, in regards to the argument that the references teach away, the courts found that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See also MPEP § 2123). After careful review of the prior art used in the rejection and the arguments presented by the applicant, the examiner is unable to identify the exact passage of the prior art that "criticizes", "discredits" or otherwise "discourages the solution”. For this reason, it cannot be established how the prior art “teaches away”. Furthermore, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 
Furthermore, Applicant stated in page 7 of Applicant’s Remarks, 
“Moreover, the teachings of Gifford aims at establishing a secure session between the two devices, as pointed out by the Examiner, therefore one of ordinary skill in the art would not have considered it for secure offline transmission of data between a first computer device and a second computer device, as establishing a session requires a connection between the two devices, implying that it is an online method.”

Examiner respectfully disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation "secure offline transmission of data" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
For the reasons stated above, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 8, regarding allowance of the application. Examiner asserts that claims 1-15 are rejected for the reasons stated above.
Conclusion: Deleeuw-Gifford teaches the aforementioned limitations of independent claim 1, rendering the claim limitations obvious before the effective date of the claimed invention. Please see the detailed rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and “unit” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder(s) is/are not preceded by a structural modifier.  Such claim limitation(s) are: "sending means" and "acquisition means" in claims 1, 6, 11 and 13, "display unit" in claims 7 and 8, "photographic unit" in claims 8 and 12, and "Storage means" in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

[Page 7: 25-29] acquisition means such as an imager device (camera or an embedded photographic unit), a microphone, accelerometers
[Page 7: 13-14] sending means e.g., display screen, flash, vibrator, electroacoustic transducer (such as a loudspeaker)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11 and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw et al. (US 2016/0087949 A1, hereinafter "Deleeuw") in view of Gifford et al. (US 9,887,975 B1, hereinafter "Gifford").

Regarding independent claim 1 (Original), Deleeuw discloses A method for secure offline transmission of data between a first computer device (1) and a second computer device (2) (Para [0012-0013], two computing nodes exchange keys without network connectivity), the first device (1) comprising sending means of an analog signal (11) and the second 15device (2) comprising acquisition means of the analog signal (22) (Para [0012], QR codes displayed and captured using cameras), the method comprising the performing by a processor (10) of the first device (1) of steps of (Fig. 4, processor): 
(Para [0023], node 200 generates sigma content of Diffie-Hellman/Sigma process which is encoded within QR code), 
b) sending (300) of the first analog signal (Cl) via the sending means of an analog signal (11) of the first device (1) (Para [0024], display QR code on screen of mobile computing node 200), to the acquisition means of the analog signal (22) of the second device (2) (Para [0025], acquisition of QR code by receiving node 203 camera),  
25c) receipt (400) of a second cryptographic datum (D) from the second device (2), the second cryptographic datum (D) being at least partly encrypted by means of an encryption key (Cp) (Para [0033], subsequent messages between 200 and 203 exchanged by QR coding/encoding, content encrypted using encryption key), 
d) processing of said second cryptographic datum (D) as a function of the first cryptographic datum, said processing comprising 30decryption of the second cryptographic datum (D) (Para [0033], QR code transferred to node that decrypts QR code using key).  
However, Deleeuw does not appear to specifically disclose a first analog signal representative of a first cryptographic datum, the first cryptographic datum comprising an encryption key, and the second cryptographic datum being at least partly encrypted by means of the encryption key.
In the same field of endeavor, Gifford teaches a first analog signal representative of a first cryptographic datum, the first cryptographic datum comprising an encryption key (Col. 28: 28-33, computer generates public/private key pair and displays public key using QR code to be scanned by mobile key enclave), and the second cryptographic datum being at least partly encrypted by means of the encryption key (Col. 28: 34-38, send encrypted session key using scanned public key to computer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deleeuw with the invention of Gifford. (Gifford, Col. 28: 28-44). Therefore, one of ordinary skill in the art would have found it obvious to apply the teachings of Gifford to establish a secure communication session between devices for secure transmission of sensitive information.

 	Regarding dependent claim 2 (Original), the combination of Deleeuw and Gifford teaches the method according to claim 1. Deleeuw further discloses wherein the step (a) comprises the generation (100), by the processor (10) of the first device (1), of the first cryptographic datum (Para [0023], node 200 generates sigma content of Diffie-Hellman/Sigma process which is encoded within QR code).  

 	Regarding dependent claim 3 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Para [0033], subsequent messages between 200 and 203 exchanged by QR coding/encoding, content encrypted using encryption key, decrypt QR code using key; Examiner asserts that the limitation of a “secret” in the context of the claim is very broad and in the broadest reasonable interpretation, anything that is encrypted is considered a secret as the purpose of encryption is to make information confidential and accessible only to entities capable of decryption).  

 	Regarding dependent claim 4 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Col. 28: 28-33, computer generates public/private key pair and displays public key using QR code to be scanned by mobile key enclave), the decryption of the second cryptographic datum being executed by the first 10device (1) by means of the private key (Ck) (Col. 28: 38-40, computer receives and decrypts encrypted session key (encrypted using scanned public key, decrypted using private key pair)).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deleeuw with the invention of Gifford. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. Gifford teaches generating a public/private key pair to be able to encrypt and decrypt secure information for establishing a secure communication session (Gifford, Col. 28: 28-44). Therefore, one of ordinary skill in the art would have found it obvious to apply the teachings of Gifford to establish a secure communication session between devices for secure transmission of sensitive information.

	Regarding dependent claim 5 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Para [0012], QR codes displayed on displays of smartphones to support key exchange protocol).  

	Regarding dependent claim 6 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Para [0012], QR codes and cameras on smartphones; Para [0033], QR code transferred via display by one node and camera capture by second node), of a second analog signal (C2) representative of the second cryptographic 20datum (D) (Para [0033], subsequent messages between 200 and 203 exchanged by QR coding/encoding, content encrypted using encryption key), said second analog signal being transmitted by sending means (21) of the analog signal included in the second device (2) (Para [0012], QR codes displayed on displays of smartphones).  

 	Regarding dependent claim 7 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Para [0023], node 200 generates sigma content of Diffie-Hellman/Sigma process which is encoded within QR code), 
the sending means (11) of an analog signal of the first device (1) being a display unit (Para [0024], display QR code on screen of mobile computing node 200), and the acquisition means (22) of the analog signal of the second device (2) being an imager (Para [0025], acquisition of QR code by receiving node 203 camera).  

Regarding dependent claim 10 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Para [0012-0013], two computing nodes exchange keys without network connectivity).  

Regarding dependent claims 11 (Currently Amended) and 13-15 (Currently Amended), claim 11 is a verifier device claim, claim 13 is a system claim, claim 14 is a computer program product claim, and claim 15 is a storage means claim corresponding to the method of claim 1. Therefore, claims 11 and 13-15 are rejected for at least the same reasons as the method of claim 1.

(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw et al. (US 2016/0087949 A1, hereinafter "Deleeuw") in view of Gifford et al. (US 9,887,975 B1, hereinafter "Gifford"), further in view of Ebrahimi et al. (US 2018/0114045 A1, hereinafter "Ebrahimi").

Regarding dependent claim 8 (Original), the combination of Deleeuw and Gifford teaches the method according to claim 7. However, the combination of Deleeuw and Gifford does not appear to specifically teach wherein the imager (22) of the second device is located on a front face of the second device (2), said imager (22) being preferably a photographic unit in autoportrait mode, the steps of the method for secure transmission of data being executed while the imager (22) of the second device is facing the display unit (11) 35of the first device.  
	In the same field of endeavor, Ebrahimi teaches wherein an imager of a second device is located on a front face of the second device (Para [0101], two devices equipped with front cameras pointed at each other to capture displayed visual codes), said imager being preferably a photographic unit in autoportrait mode (Fig. 9A, phone displays and cameras facing one another; Examiner asserts understanding of limitation of “autoportrait mode” based on Specification, Page 8: 22-26, wherein the devices are facing each other), the steps of a method for transmission of data being executed while the imager of the second device is facing a display unit 35of a first device (Para [0101], transferring data between a sending device and a receiving device, wherein the displays of the two devices are facing one another (Fig. 9A)).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deleeuw and Gifford with the invention of Ebrahimi. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ebrahimi to be able to simultaneously read and display data (Ebrahimi, Para [0102]).

Regarding dependent claim 12 (Original), claim 12 is a device claim corresponding to the method of claim 8. Therefore, claim 12 is rejected for at least the same reasons as the method of claim 8.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw et al. (US 2016/0087949 A1, hereinafter "Deleeuw") in view of Gifford et al. (US 9,887,975 B1, hereinafter "Gifford"), further in view of Jones et al. (US 2020/0037159 A1, hereinafter "Jones").

Regarding dependent claim 9 (Currently Amended), the combination of Deleeuw and Gifford teaches the method according to claim 1 (Fig. 4, audio I/O 1024),
However, the combination of Deleeuw and Gifford does not appear to specifically teach wherein the first analog signal (Cl) is an audio signal, the sending means (11) of an analog signal of the first device (1) being an 5electroacoustic transducer, and the acquisition means (22) of the analog signal of the second device (2) being a microphone.  
	In the same field of endeavor, Jones teaches wherein a first analog signal is an audio signal (Para [0064], share public key using audio encoding), a sending means of an analog signal of a first device being an 5electroacoustic transducer (Para [0064], share public key through audio encoding via loudspeaker), and an acquisition means of the analog signal of a second device being a microphone (Para [0026], device 102 receives audio signal via microphone 105).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deleeuw and Gifford with the invention of Jones. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Jones because audio cannot be picked up from devices unless they are within (Jones, Para [0067]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakajima (US 10,984,063 B2) teaches a communication parameter encrypted by using a public key may be transmitted/received between the devices, the public key may be included in the QR code and a smartphone captures a QR code displayed on another device (Col. 5-6).
Garay (US 2017/0078090 A1) teaches displaying a visual code, e.g. a QR code, on a screen while a scanner can capture the visual code and any information related to key exchange can be encoded into a visual code (Para [0047]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/               Examiner, Art Unit 2497                                                                                                                                                                                         /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497